In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-19-00214-CV
      ___________________________

ESTATE OF JOHN DAVID HARRIS, DECEASED




     On Appeal from Probate Court No. 2
             Tarrant County, Texas
      Trial Court No. 2011-PR00903-1-2


    Before Birdwell, Bassel, and Womack, JJ.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       David Glen Harris attempts to appeal the trial court’s order determining that

his second motion in limine in this pending heirship proceeding is not ripe and

therefore moot. We notified Harris of our concern that this is not an appealable final

judgment or an interlocutory order for which appeal is allowed by rule or statute. He

responded that because one of the parties claiming to be an heir does not have

standing to participate in the proceeding, the trial court’s order is void and therefore

immediately appealable.

       We have previously addressed and rejected Harris’s argument that a void order

in an heirship proceeding is appealable before rendition of a final judgment declaring

heirship. See Estate of Harris, No. 02-18-00414-CV, 2019 WL 983772, at *1 (Tex.

App.––Fort Worth Feb. 28, 2019, pet. denied) (per curiam) (mem. op.). Harris’s

complaint that one of the parties to the proceeding lacks standing––and therefore that

any order related to that argument or that party is void––is not appealable until the

trial court signs a judgment declaring heirship. See Tex. Est. Code Ann. § 202.202(a);

Crowson v. Wakeham, 897 S.W.2d 779, 782–83 (Tex. 1995); Harris, 2019 WL 983772, at

*1; In re Estate of Wright, No. 05-14-00256-CV, 2014 WL 2048570, at *1–2 (Tex. App.–

–Dallas May 15, 2014, no pet.) (mem. op.). Accordingly, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                        Per Curiam

Delivered: August 8, 2019

                                             2